Order entered June 10, 2019




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-19-00519-CV

                     ESTER WILLIAMS, A HOLEE BAIL BONDS, Appellant

                                                   V.

                                     JOANN SEMPLE, Appellee

                          On Appeal from the County Court at Law No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. CC-16-06177-C

                                               ORDER
           Before the Court is appellant’s June 10, 2019 written verification that the clerk’s fee has

been paid. Accordingly, we ORDER Dallas County Clerk John F. Warren to file the clerk’s

record no later than June 17, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                          /s/   BILL WHITEHILL
                                                                JUSTICE